Jackson, Justice.
In this case suit was brought on a note payable to the payee, and not to bearer or order. The note was not in*275dorsed by the payee. She died, and her hnsband sued on the note, but did not set out in his pleadings that he was the husband of the payee, or any other facts going to show an equitable title in him, which might possibly have entitled him to have recovered in equity, or at law upon an equitable case made. lie amended by making certain creditors of the wife parties as usees to the suit; but this did not help his case. There was no title — no legal title in him wdio sued as a mere stranger, not even designating himself as the lmsbaud of the payee. A mere interloper, without any title to the note, lias no right to bring suit on it for the use of anybody. His declaration showred no title at all in the plaintiff — -no relationship to the payee — no ]3rivity of any sort to the contract; but a mere stranger to the note and payee sued it. He cannot recover on such pleadings, whatever may be his fate on a proper case made. The judgment must be reversed, the verdict sot aside, and a new trial awai'ded.
Judgment reversed.